DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 31 March 2020 and 8 February 2022. Claim(s) 21-40 is/are presently pending in the application, of which, claim(s) 21, 29, and 38 is/are presented in independent form.

No priority is claimed. 

An IDS was received on 5 February 2021 and 22 June 2021. All references have been considered.

Claim Objections
Claim 37 is objected to because of the following informalities:  It recites “The computer-implemented of claim 29”, which appears to have a typographical error as it is missing the word “method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 (and consequently its dependent claims) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 29 recites “obtaining a third plurality of source code snippets that correspond to a natural language query from the search engine code snippet storage and the document database to obtain”. It is unclear what the “to obtain” is acting upon (i.e. to obtain what). It is interpreted for the purposes of this Office action that the to obtain was erroneously added, and is ignored.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps of finding matches between a query-provided natural language text and repositories of natural language texts.
The additional claim elements are “one or more processors coupled to a memory” (claim 21), “one or more programs” (claim 21), “neural network” (claim 26), “web searches” (claims 27 and 30), and “neural network model” (claim 31).  The use of “web searches” as a source of data, and use of neural networks and neural network models in conjunction with the abstract idea all nothing more than limiting the abstract idea to a particular technological environment. The remaining additional elements are simply generic computing components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Thus the additional elements do not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than field of use limitations and mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-23, 29, 34, and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drissi et al. (U.S. PGPub No. 2007/0168946 A1) (hereinafter Drissi) in view of Holmes et al. (U.S. PGPub No. 2016/0210353 A1) (hereinafter Holmes).


As per claim 21, Drissi teaches a system (Drissi at 0004) comprising: 
one or more processors coupled to a memory (Drissi at 0019); and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions  (Drissi at 0019) to perform actions that: 
receive a natural language query for an idiom (0029; see also Drissi at claims 2-4); 
obtain a first plurality of source code snippets corresponding to the natural language query (Drissi at 0029); 
extract types and method usage from each of the first plurality of source code snippets (Drissi at 0024 – “type/function”); 
access an idiom storage having a plurality of idioms, an idiom representing a frequently-occurring source code pattern (Drissi at 0031 – “level-1 nodes (21) represent different classes of code snippets having similar patterns); 
search the idiom storage for idioms matching the type and method usage of the first plurality of source code snippets and the second plurality of source code snippets (Drissi at 0029, 0021, and 0032); and 
return select ones of the matching idioms (Drissi at 0029).

Drissi also discloses: obtaining snippets from a document database (Drissi at 0029 and Figure 2); and that classified code patterns can be stored in various repositories distributed across a network with a common index to access the snippets (Drissi at 0030).
But Drissi does not appear to explicitly disclose:
obtain a first plurality of source code snippets corresponding to the natural language query from a search engine storage; 
obtain a second plurality of source code snippets corresponding to the natural language query from a document database; 
extract types and method usage from each of the first plurality of source code snippets and each of the second plurality of source code snippets. (Emphasis added). 
With respect to there being a first and second set of a plurality of source code snippets corresponding to the natural language query is nothing more than having distributed repositories utilized, which Drissi discloses as mentioned supra. It would be obvious to one of ordinary skill in the art in view of Drissi therefore to extract types and method usage from each of these sources. Arguendo, even if this were not the case these limitations amount to nothing more than making separable, which is per se obvious as doing so would allow for improved query processing speed through the use of distributed data repositories. See MPEP 2144.04(V)(C). But Drissi still does not render obvious that the first plurality of snippets are obtained specifically from a search engine storage. 
Holmes teaches the use of a search engine cache used to retrieve results. Holmes at 0054. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Holmes into the invention of Drissi in order to obtain a first plurality of source code snippets corresponding to the natural language query from a search engine storage. This would have been clearly advantageous as it would allow for easier reference back to previously received queries. The combination hereinafter DH.

As per claim 22, DH teaches the system of claim 21, wherein the one or more programs include further instructions to perform actions that: rank the matching idioms based on precision of matching the extracted types and method usage (Drissi at 0024, and 0026-28).

As per claim 23, DH teaches the system of claim 21, wherein the document database includes a plurality of source code snippets, each of the plurality of source code snippets indexed by a document embedding (Holmes at 0040).

As per claim 29, DH teaches a computer-implemented method (Drissi at 0004), comprising: 
generating a search engine code snippet storage including a first plurality of source code snippets, each of the first plurality of source code snippets associated with a web location (see remarks regarding claim 21; Drissi teaches that the data may be distributed over the network it is clearly implicit that the data must be associated with the network location at which it is stored.); 
generating a document database including a second plurality of source code snippets; generating an idiom storage containing idioms, wherein an idiom represents a frequently- occurring source code pattern (see remarks regarding claim 21); 
obtaining a third plurality of source code snippets that correspond to a natural language query from the search engine code snippet storage and the document database [] (see remarks regarding claim 21); and 
facilitating a search for idioms from the idiom storage corresponding to the third plurality of source code snippets that correspond to the natural language query (Drissi at 0004).

As per claim 34, DH teaches the computer-implemented method of claim 29, wherein the idioms are indexed by a unique identifier composed of types and methods of the frequently-occurring source code pattern (Drissi at Figure 2 and corresponding description).

As per claim 37, DH teaches the computer-implemented of claim 29, further comprising: receiving the natural language query through a network from a source code development tool (Drissi at 0004 and 0029).

As per claim 38, DH teaches all of the limitations but does not appear to explicitly disclose: a source code pattern having a custom class and an overlapping class; 
the first data including source code snippets having at least one overlapping class and without a custom class; or
the second data including source code snippets having at least one custom class and at least one overlapping class. 
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The use of the source code snippets would be performed the same regardless of the whether the snippets had custom and/or overlapping classes.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have had: a source code pattern having a custom class and an overlapping class; the first data including source code snippets having at least one overlapping class and without a custom class; and the second data including source code snippets having at least one custom class and at least one overlapping class. This is so because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 39, DH teaches the computer-implemented method of claim 38, wherein the plurality of idioms is mined from source code programs having custom and overlapping classes (See remarks regarding claim 38 and Drissi at 0023).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165